No. 07-16-00017-CV


Marilyn Lee Ingram                           §      From the 423rd District Court
 Appellant                                            of Bastrop County
                                             §
v.                                                  October 4, 2016
                                             §
Dennis M. Perrotta and Shari Perrotta               Opinion Per Curiam
 Appellees                                   §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated October 4, 2016, it is ordered,

adjudged and decreed that this appeal be dismissed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo